EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine L. Neville on 24 January 2022.

The paragraph following the title on the first page of the application has been amended as follows: 

This application contains, as a separate part of the disclosure, a sequence listing in computer-readable form (Filename: 40017D_SeqListing.txt; Size: 96367 bytes; Created: July 21, 2017), which is incorporated by reference in its entirety.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The amendment to the specification corrects the size of the file from kilobytes to bytes as 
set forth in MPEP 2422.03(I).  

A Notice of Abandonment was sent in the instant application on 10/7/2021 and a Petition to Revive was submitted on 10/29/2021 and granted on 123/17/2021.  The Petition to Revive was accompanied by a Request for Continued Examination (RCE).  Applicant's submission filed on 10/29/2021 has been entered.

Specification paragraph [0116] asserts that constructs 1459, 1460 and 1461 were expressed without detectable cleavage by furin and references Figure 3.  Construct 1459 is the same construct as construct 1479 (see paragraph [0033])  and these constructs contain the substitution of lysine at Arg 37 of SEQ ID NO: 1 (i.e. R37K).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa